Case 1:20-cr-00080-RJS-JCB Document 41 Filed 04/21/21 PageID.140 Page 1 of 2




ANDREA T. MARTINEZ, Acting United States Attorney (No. 9313)
BRANDEN B. MILES, Special Assistant United States Attorney (No. 15453)
CY H. CASTLE, Assistant United States Attorney (No. 4808)
Attorneys for the United States of America
111 S Main St., Suite 1800, Salt Lake City, Utah 84111
Tel: (801) 524-5682  Fax: (801) 325-3310  Cy.Castle@usdoj.gov
                       IN THE UNITED STATES DISTRICT COURT
                        DISTRICT OF UTAH, NORTHER DIVISION

UNITED STATES OF AMERICA,                                   Case No. 1:20-CR-00080-RJS
                       Plaintiff,                               MOTION FOR
                                                            ORDER OF FORFEITURE
        vs.

BREANNE JANETTE WELLS,                                      Chief Judge Robert J. Shelby

                       Defendant.


       Pursuant to Fed R. Crim. P. Rule 32.2(b), the United States of America respectfully submits

this Motion for Order of Forfeiture. In support of this motion, the government states:

       1.      On September 16, 2021, a Federal Grand Jury in the District of Utah, returned an

Indictment charging the defendant, Breanne Janette Wells with Possession with Intent to Distribute

Methamphetamine, Heroin and Cocaine (Counts 1, 2, and 3) in violation of 21 U.S.C. § 841(a)(1).

Dkt No. 1.

       2.      The Court’s jurisdiction in this matter is founded in 28 U.S.C. § 1355. The United

States sought forfeiture pursuant to 21 U.S.C. § 853.

       3.      On April 9, 2021, the defendant plead guilty to Counts 1 and 2 of the Indictment.

In her plea agreement, the defendant agreed to forfeit $9,547 in United States currency. Dkt No.

40.

       4.      As a result of the plea of guilty to Counts 1 and 3 of the Indictment, the defendant

must forfeit to the United States any and all property constituting, or derived from, any proceeds



                                                1
Case 1:20-cr-00080-RJS-JCB Document 41 Filed 04/21/21 PageID.141 Page 2 of 2




the defendant obtained, directly or indirectly, any property real or personal used, or intended to be

used in any manner or part, to commit, or to facilitate the violation of 21 U.S.C. § 841(a), including

but not limited to:

                   •    $9,547.00 in United States currency.

         5.        Forfeiture of the above-identified property pursuant to 21 U.S.C. § 853 is

appropriate based on the evidence presented in the Indictment, and the Statement in Advance of

Plea. The United States has established the requisite nexus between the property and the offenses

for which the defendant plead guilty.

         6.        In accordance with Fed. R. Crim. P. 32.2(b)(3), the United States requests that it be

permitted to undertake whatever discovery is necessary to identify, locate, or dispose of property

subject to forfeiture.

         WHEREFORE, the United States respectfully requests that this Court enter an Order of

Forfeiture, forfeiting to the United States the property described herein and in the Indictment, and

order the Federal Bureau of Investigation (or designee) to maintain custody of the forfeited

property in accordance with the law.


         Dated this 21st day of April, 2021.


                                                 ANDREA T. MARTINEZ
                                                 Acting United States Attorney

                                                 /s/ Cy H. Castle
                                                 CY H. CASTLE
                                                 Assistant U.S. Attorney




                                                     2
U.S. v. Breanne Janette Wells
Motion for Order of Forfeiture
